DETAILED ACTION 
This Office action has been issued in response to amendment filed November 13, 2020. 
Claims 1, 2, 5, 7, 8 and 11-13 have been amended. Claim 6 is canceled. Currently, claims 1-5 and 7-13 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-5 and 7-13 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant's arguments on pages 6-11, directed to 35 USC § 103(a) rejection have been fully considered, but they are not persuasive. Applicant argues that “presently disclosed method is not a centralized, each node computes own synchronization anchor and does not receive hash values from other nodes, does not teach a synchronization data block of current synchronization cycle, and calculating a synchronization anchor of the synchronization cycle, ….calculating by the node a synchronization anchor based on a stored synchronization data block, or initializing a new block Ssub0 of synchronization and an associated synchronization anchor…cycle in claim 1” Cognigni in view of Kang does not teach or suggest the recited limitations. The Examiner respectfully disagrees with the Applicant’s arguments for several reasons. Cognigni and Kang in fact teaches the amended claim recited limitations. The claims do not recited whether something centralize or not. If the Applicant’s intend to make the claims is not centralized then the claim should be amended accordingly. The node as disclosed by the reference is a point of connection in a communication network, which has multiple repository or computing system. Cognigni and Kang in fact teaches the amended claim recited limitations. Cognigni teaches network have computing system, node, repository. These nodes, computing system, repository, data store form a tree structure. Hash values associated with each node (fig. 1), computational complexity associated with repositories, calculate hash values on the repositories. The synchronization technique allows faster synchronization of the determined data inconsistencies ([0018]), the mismatch or comparing and tree structure disclosed by the Cognigni this helps synchronization a synchronization anchor of the synchronization cycle. Cognigni teaches tree structure comprise one or more subtrees ([0072]), data repository recalculates the tree structure and hash values based on a new hash model or a common data model ([0045]), which reads the claim recited limitations of a synchronization data block of current synchronization cycle, and calculating a synchronization anchor of the synchronization cycle, ….calculating by the node a synchronization anchor based on a stored synchronization data block, or initializing a new block Ssub0 of synchronization and an associated synchronization anchor…cycle.
Applicant’s argues that for the above reasons, Cognigni in [0019], [0076] or elsewhere does not teach for each node…data block in array. Examiner respectfully disagrees. As explained that Cognini does teach the claim recited limitations and reasoning has explained in previous paragraphs. In addition, [0019], [0076] teaches the additional claim recited limitations. Therefore, Cognigni does teach the amended claim recited limitations. Applicant’s argues that Cognigni’s does not define data’s temporal sequences such as synchronization cycle and synchronization sequences. The Examiner indicates that claims do not recite the limitations of temporal sequences etc. Therefore, the arguments are not persuasive. The references teach the claim recited limitations. If Applicant’s would like to bring temporal sequences to then claim the claim should be amended accordingly based on original specification. Applicant’s arguments directed to claim 1 amended with subject matter of claim 6 have been fully considered, but they are not persuasive. Cognigni and Kang teaches the limitations of claim 1 which have discussed above. Cognigni also teaches data models defines each data unit stored in the repository, receive data units that conform a format, such as address with sequence, Id = St-Address type= dm:St-Address, name type= string minOccurs ="0", city type=string, country type, countryLoc etc. ([0040]), tree structure associated with repository/computing device and identifiers, primary and secondary repositories are synchronized with a regular interval, generated data units are continued ([0060-[0063], [0066]), which disclosed the limitations of previously recited claim 6 (e.g. a number of data block arrays [A].sub.N between the synchronization block S.sub.x and the synchronization block S.sub.x+1 of the two consecutive synchronization cycles, wherein each data block array [A].sub.N includes a number of data blocks [A], wherein the subsequent data block A.sub.n contains the unique digital feature of its preceding data block A.sub.n-1, wherein A.sub.1 contains the unique digital feature in A.sub.0). In addition, Kang teaches multiple data characteristics synchronized. The synchronization data package carries synchronization data, last anchor for the last synchronization session, and next anchor for the present synchronization session. The server synchronizes data with the synchronization data carried by the synchronization data package, updates the anchor database in accordance with the anchor carried by the synchronization data package for the present synchronization session, and returns a synchronization data package carrying the synchronization data to the client. The synchronization data includes the data identified as modified in the server database, if the last anchor in the package is different from the anchor in the server database, the server initiates a slow sync or a refresh sync [0027]-[0028], [0082], [0165] (e.g. multiple data synchronization occurs, anchor of the data synchronization maintained session, update, modified synchronization data package carrying data, performing synchronization with fingerprint to the client or server described a number of data block arrays [A].sub.N between the synchronization block S.sub.x and the synchronization block S.sub.x+1 of the two consecutive synchronization cycles, wherein each data block array [A].sub.N includes a number of data blocks [A], wherein the subsequent data block A.sub.n contains the unique digital feature of its preceding data block A.sub.n-1, wherein A.sub.1 contains the unique digital feature in A.sub.0). Therefore, taken alone or combination of the references teach the claim recited limitations. The difference in objectives does not defeat the case for obviousness. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see [MPEP § 2144], In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972)). It is a well settled rule that a reference must be considered not only for what it expressly teaches but also for what it fairly suggests, relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956). Any other argument made by applicant’s are the similar argument and are moot for the reason set forth above.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cognigni et al. (US 2010/0257149 A1) in view of Kang et al. (US 2009/0157802 A1), hereinafter Kang.
As for claim 1, Cognigni teaches a method for parallel maintenance of data 
consistency, comprising: 1) broadcasting requests by a node to other nodes in a 

network, to request a synchronization data block of current synchronization cycle, 

and calculating a synchronization anchor of the synchronization cycle, when the 

synchronization data block is obtained, calculating by the node a 

synchronization anchor based on a stored synchronization data block or 

initializing a new block S.sub.0 of synchronization and an associated 

synchronization anchor, which is used as the synchronization anchor of the 

current synchronization cycle (see abstract, synchronizing data across the primary 

and secondary repositories, calculating and comparing hash values of one or more 

nodes, child nodes, trees, [0018], synchronizing between primary, secondary or 

any other repositories, determining, providing faster synchronization and data 

transfers);

2) for each node i requiring data feeding, writing the synchronization anchor of the current synchronization cycle in data block A.sub.0, and generating data blocks of A.sub.1, A.sub.2, . . . , A.sub.n based on the requirement to produce an array [A].sub.N; wherein data block A.sub.0 is a provision that is to be added into consistency data in the current synchronization cycle, wherein data block A.sub.n is the n-th data block in array [A].sub.N; 3) building by each node, an array in parallel, and broadcasting array [A].sub.N; and 4)…at each all received arrays of [A].sub.N by the synchronization anchor of array [A].sub.N,…data, to build the synchronization data block for a next synchronization cycle (see [0019], data units include, complex data, data structure, array, tree, node. Identifier to map other data; [0076], data units are different order, data operation can be in parallel, the operation identified inconsistent data units. Update data units, repositories, transfer data with timestamp to other data repository, fig. 1, [0045], [0072]; Also see response to arguments section above), 
wherein there are a number of data block arrays [A].sub.N between the synchronization block S.sub.x and the synchronization block S.sub.x+1 of two consecutive synchronization cycles, wherein in the array [A].sub.N, data block [A] sub.N, contains a unique digital feature of its preceding data block A.sub.n-1, wherein A.sub.1 contains the unique digital feature in A.sub.0 (see Cognigni, [0040], [0060]-[0063], [0066]; Also see response to arguments section above).
Cognigni teaches the claimed invention but does not explicitly teach the limitations of 
“filtering at each all received arrays; discarding invalid data”. In the same field of endeavor, Kang teaches the limitations of filtering at each all received arrays; discarding invalid data (see fig. 8a, Fig. 18, [0314], filtering process used in data synchronization. [0141], data in the server database are invalidated correspond to the data fingerprints; Also see response to arguments section above).
Cognigni and Kang both references teach features that are directed to analogous art and they are from the same field of endeavor, such as system and method for data integrity protection can produce data fingerprint, introducing a synchronization in data structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Cognigni to further include features from the Kang to know which data item has been synchronized and which data item still needs to be synchronized. Hence, decrease data transmission quantity and increase data synchronization efficiency (see Kang, [0029]-[0031]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
 wherein the synchronization anchor is a unique digital feature of a synchronization data block, wherein the unique digital feature of the synchronization block S.sub.x of the x-th synchronization cycle is used as the synchronization anchor for all arrays of subsequent data blocks in the (x+1)-th synchronization cycle (see Cognigni, [0040]-[0041]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
 wherein the synchronization block S.sub.x of the x-th synchronization cycle contains a unique digital feature of synchronization block S.sub.x-1 of a previous synchronization cycle, user customization data, and self-verification data of block S.sub.x. (see Cognigni, [0040], [0058]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein the synchronization block S.sub.x of the x-th synchronization cycle contains a synchronization block identifier of the synchronization block S.sub.x-1 of the previous synchronization cycle (see Cognigni, [0040], [0058], [0060]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
 wherein in step 2), while building the array [A].sub.N, the data block A.sub.n generated by the n-th operation contains a unique digital feature of the data block A.sub.n-1 generated by a preceding synchronization cycle, wherein A.sub.1 contains a unique digital feature of A.sub.0 (see Cognigni, [0040], [0058], [0060]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
 wherein the data block A.sub.0 contains synchronization anchor and synchronization block identifier, user customization data, and self-verification data of the data block A.sub.0, wherein A.sub.n contains a unique digital feature of A.sub.n-1, user customization data, and self-verification data of the data block A.sub.n, wherein A.sub.1 contains a unique digital feature of A.sub.0, user customization data, and self-verification data of the A.sub.1 (see Cognigni, [0040], [0066]; Also see Kang, [0082], [0165]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein the data block A.sub.0 includes an identifier of the data block A.sub.0, wherein the data block A.sub.n includes an identifier of the data block A.sub.n itself (see Cognigni, [0019]). 
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein in step 2), node i independently generates a number of data blocks to be added to array [A].sub.N (see Cognigni, [0065]). 
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein in step 2), node i collaborates with other nodes in the network to generate a number of data blocks to be added to array [A].sub.N (see Cognigni, [0070]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein the step 4) further comprises: determining whether the received arrays of [A].sub.N has the same synchronization anchor or not, comprising when the data block A.sub.0 of the two arrays of [A].sub.N have the same synchronization anchor data, determining that the two arrays of [A].sub.N have the same synchronization anchor and the two arrays of [A].sub.N  both belong to the same synchronization cycle (see Cognigni, [0043]; Also see Kang, [0025]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein the synchronization anchor of synchronization block S.sub.0 of a first synchronization cycle is calculated by applying a digital feature algorithm to data block S.sub.0 (see Cognigni, [0021]-[0022]). 
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cognigni and Kang teaches:
wherein when node i does not complete the data addition to [A].sub.N by an end of the x-th synchronization cycle, in the (x+1)-th synchronization cycle, the synchronization anchor of the data synchronization block of the (x+1)-th synchronization cycle is used to rebuild [A].sub.N, and added to consistency data of the (x+1)-th synchronization cycle (see Cognigni, [0026], [0044]-[0045]). 
Prior Arts
7.	US 6292880, US 7103884, US 7159211, US 8260742, US 674844, US 7848261, US 7756051, US 7613770, US 7590668, US 6954776, US 7353509, US 8127134, US 8352690, US 8345369, US 8635266, US 7899917, US 9811524, US 20170344987 describe the limitations of 
a synchronization data block of current synchronization cycle, and calculates a synchronization anchor of this synchronization cycle. if the expecting synchronization data block is not obtained, the node calculates a synchronization anchor based on the synchronization data block stored itself, or it initializes a new block S.sub.0 of synchronization and its synchronization anchor; 2) for node i requiring data feeding, writing the synchronization anchor of the current synchronization cycle in data block A.sub.0, and to produce an array [A].sub.N based on the requirement; data block A.sub.0 is the provision that is be added into consistency data in the current synchronization cycle; 3) each node builds its own array [A].sub.N in parallel and broadcasts the array; and 4) the node filters all received arrays of [A].sub.N by the synchronization anchor of array, discards invalid data, and builds the synchronization data block for the next synchronization cycle. The data between each synchronization block can be generated in parallel, while the entire data structure remains globally consistent in dependency relationship.
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154     
01/12/21